ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1987-05-29_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER OF 29 MAY 1987

1987

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE DU 29 MAI 1987
Official citation :

Land, Island and Maritime Frontier Dispute (El Salvador/ Honduras),
Order of 29 May 1987, I.C.J. Reports 1987, p. 176.

Mode officiel de citation:

Différend frontalier terrestre, insulaire et maritime (El Salvador/ Honduras),
ordonnance du 29 mai 1987, C.I.J. Recueil 1987, p. 176.

 

Sales number 5 3 3
N° de vente :

 

 

 
176

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1987

29 mai 1987

AFFAIRE DU DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE

Présents: M. SETTE-CAMARA, président de la Chambre; M. Oba,
sir Robert JENNINGS, juges; MM. VALTICOS, VIRALLY, juges
ad hoc; M. VALENCIA-OSPINA, Greffier.

La Chambre constituée par la Cour internationale de Justice pour
connaître de l’affaire susmentionnée,

Ainsi composée,

Après délibéré,

Vu l’article 48 du Statut de la Cour et les articles 44, 46 et 92 du Régle-
ment de la Cour,

Rend l'ordonnance suivante:

Vu le compromis conclu le 24 mai 1986 entre la République d’El Sal-
vador et la République du Honduras, visant 4 soumettre 4 une chambre de
la Cour un différend frontalier terrestre, insulaire et maritime entre les
deux Etats,

Vu Pordonnance du 8 mai 1987 par laquelle la Cour a décidé d’accéder
à la demande des Parties tendant à ce que soit constituée une chambre
spéciale de cing juges pour connaître de l’affaire et a déclaré la présente
Chambre dûment constituée,

Considérant qu’à l’article 3, paragraphe 1 a), du compromis les Parties
demandent que la procédure écrite consiste en un mémoire présenté par

4

1987
29 mai
Rôle général
n° 75
DIFFÉREND (EL SALVADOR/HONDURAS) (ORDONNANCE 29 V 87) 177

chacune des Parties au plus tard dix mois après la notification du com-
promis, un contre-mémoire présenté par chacune des Parties au plus tard
dix mois après la réception des mémoires, et une réplique présentée par
chacune des Parties au plus tard dix mois après la réception des contre-
mémoires; et considérant que le compromis prévoit en outre que la Cour
peut autoriser ou prescrire la présentation de dupliques si les Parties sont
d’accord à cet égard ou si elle décide, d’office ou à la demande d’une
Partie, que ces pièces sont nécessaires ;

Considérant que, dans une lettre conjointe signée au nom des deux Par-
ties et datée du 11 décembre 1986, les Parties ont demandé que la date
limite pour le dépôt de la première pièce de procédure soit reportée; et
considérant que, dans d’autres communications, reçues le 26 mai 1987, les
Parties ont informé la Cour qu’elles étaient convenues de demander que
les dates limites suivantes soient fixées : le 1° juin 1988 pour le dépôt des
mémoires, le 1% février 1989 pour le dépôt des contre-mémoires et le
1* août 1989 pour le dépôt des répliques;

Vu l’ordonnance rendue par la Cour le 27 mai 1987, par laquelle elle a
fixé au 1° juin 1988 la date d'expiration du délai pour le dépôt des mé-
moires et a réservé la suite de la procédure;

Considérant que les Parties sont convenues que des contre-mémoires et
des répliques seront nécessaires pour qu'il puisse être dûment statué en
l'affaire;

LA CHAMBRE
Autorise la présentation de contre-mémoires et de répliques en la pré-
sente affaire, comme le prévoit le compromis;

Fixe au 1* février 1989 la date d’expiration du délai pour le dépôt par
chacune des Parties d’un contre-mémoire et au 1* août 1989 la date d’ex-
piration du délai pour le dépôt par chacune des Parties d’une réplique;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-neuf mai mil neuf cent quatre-vingt-sept, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement d’El Salvador et au
Gouvernement du Honduras.

Le président de la Chambre,
(Signé) José SETTE-CAMARA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
